Van Voorhis, J.
(concurring). I concur in result upon the ground that it is not a proper subject for a class action. Some of the limited partners are satisfied with the new plan which gives them greater security although a lower return. This precludes the maintenance of a class action, which will not lie where the wrongs asserted are individual to the different persons involved and each of the persons aggrieved may determine for himself the remedy which he will seek. (Coolidge v. Kaskel, 16 N Y 2d 559; Onofrio v. Playboy Club of N. Y., 15 N Y 2d 740; Society Milion Athena v. National Bank of Greece, 281 N. Y. 282; Gaynor v. Rockefeller, 15 N Y 2d 120.)
Opinion by Judge Fuld. All concur, Judge Burke concurring in a separate memorandum and Judge Vast Voorhis concurring in result in a separate memorandum.
Order affirmed, etc.